Citation Nr: 0425173	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-02 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for disability of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION


The veteran served on active duty from April 1954 to February 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for bilateral frostbite injuries of 
the foot.  The veteran's claim was subsequently transferred 
to the Medical and Regional Office Center (M & ROC) in 
Wichita, Kansas.

The veteran participated in a Decision Review Officer (DRO) 
hearing in July 2003 in Wichita, Kansas.

During the DRO hearing, the DRO stated that the issue that 
was on appeal originally started out as foot deformities with 
pre-ulcerative and ulcerated conditions.  It was clarified 
that the veteran's contention was that he suffered cold 
injury residuals in service, which led to foot deformities 
with ulcerative and pre-ulcerated conditions.

FINDING OF FACT


There is no competent evidence of record relating a current 
foot disorder to military service or to any incident therein.


CONCLUSION OF LAW


A disabilityof the feet was not incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had active service in the United States Army from 
April 1954 to February 1958.

The veteran filed his claim for VA compensation for cold 
injury residuals, bilateral foot deformities with pre-
ulcerative and ulcerative condition in October 2001, 
approximately forty-five years after his separation from 
service.  The veteran alleged that in 1956, he was on 
training maneuvers in Baumholder, Germany.  According to the 
veteran's testimony during his DRO hearing in July 2003, he 
fell through the ice on a pond and was completely submerged.  
He stated that his unit members retrieved him from the water 
and then wrapped him in his sleeping bag for the night.  The 
next day he was taken to a hospital.  It was not specified 
whether the hospital was an Army hospital or a German 
hospital.  The veteran then claimed that the doctor diagnosed 
him with frostbite of both feet.  The veteran stated that he 
was seen four times subsequent to his fall through the ice 
before he was discharged from service.  He stated that at one 
point his feet were black from the frostbite and that doctors 
applied a salve to his feet to help stop infection.  The 
veteran stated that he could not obtain a statement from 
anyone he served with to verify his claim.

In June 1999, after requesting the veteran's service medical 
and personnel records, the M & ROC was informed that the 
veteran's records had more than likely been burned in the 
1973 fire at the National Personnel Records Center (NPRC).
After his discharge from service, the veteran claimed that he 
had been seen by the same physician from 1959 until 1974 for 
his foot problems, but that the physician (the veteran could 
not recall the name) had passed away.  The veteran stated 
that he was seen by another physician from 1964 to 1997 for 
his foot problems, but that physician (the veteran could not 
recall the name) had also passed away.

During his July 2003 DRO hearing, he veteran stated that he 
was diagnosed by Dr. C.A. as borderline diabetic in 1971, and 
began to require medication for his diabetes in 1973.  

Also during the hearing, the veteran stated that his first 
foot surgery took place in 1971 and was done by Dr. G.R.  The 
M & ROC sent an initial letter dated December 2001 and a 
second request in February 2002 to Dr. G.R. requesting any 
medical records he had for the veteran.  No response was 
received.  The veteran stated during his hearing that he was 
told Dr. G.R. was in prison in California.

The earliest medical records associated with the claims 
folder are from 1996.  In July 1996, the veteran underwent an 
operation to amputate the secondary ray of the right foot.  
In the discharge summary, Dr. B.M. stated that the veteran 
had a history of diabetic ulcers on his feet.  In August 
1996, in a letter from Dr. B.M. to Dr. D.C., Dr. B.M. 
informed the other physician that he has asked the veteran to 
go see Dr. D.D. at the diabetic foot clinic to further care 
for his feet.  

The claims folder also contained records dated from March 
1997 to August 1998 detailing the veteran's podiatric 
treatment at the M.P.C.  All the appointments documented in 
the record made reference to the veteran's diabetic status.  
The following records however, specifically stated that the 
veteran suffered from diabetic ulcers:  March 1997, May 1997, 
June 1997, July 1997, December 1997, March 1998 and August 
1998.

The M & ROC requested further information on the veteran's 
time in service from the National Archives and Records 
Administration in March 2002, specifying that the veteran had 
been stationed in Baumholder, Germany, identifying his branch 
of service and providing his social security number.  The M & 
ROC received reports from the Surgeon General of the Army 
which indicated that the veteran was seen in May 1954 for 
pharyngitis and bronchitis.  This report was supplemented by 
the SGO Hospital Roster, which also showed the veteran being 
seen for pharyngitis and bronchitis.  The Surgeon General of 
the Army's records did not indicate that the veteran was seen 
for any other medical problem.

The M & ROC also requested morning and sick reports in 
September 1999.  Morning reports for January 15 and 16, 1957 
were located.  January 15, 1957 indicated that the veteran 
was entitled to ordinary leave of 13 days.  January 16, 1957 
indicated that 5 officers and 149 enlisted men departed 
Coleman Barracks via motor convoy for pariticpation in field 
training in Baumholder, Germany.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the M & 
ROC must satisfy the following four requirements.  

First, the M & ROC must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2003).  In a letter dated 
December 2001, the M & ROC informed the veteran of the 
requirements to prove his claim for service connection.  

Second, the M & ROC must inform the claimant of the 
information and evidence the VA will seek to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2003).  The December 2001 letter informed the 
veteran that VA would assist in obtaining medical records, 
employment records, or records from other Federal agencies.


Third, the M & ROC must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  The December 2001 letter requested that 
the veteran complete, sign and return the VA Forms 21-4142 to 
authorize the RO to obtain his medical records.  

Finally, the M & ROC must request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159(b)(1) (2003).  Even though the M & ROC never sent a 
letter specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim (as 
required by 38 C.F.R. § 3.159 (b)), it is determined that the 
veteran is not prejudiced by such failure.  The M & ROC 
requested records from the National Personnel Records Center, 
the National Archives and the morning and/or sick reports to 
substantiate the veteran's claim.

The M & ROC has consistently requested the veteran provide 
information about where and by whom he was treated for his 
bilateral foot problems.  There are no outstanding records to 
obtain.  When the veteran has provided information about 
where he was treated for his claimed conditions, the VA has 
obtained said records.  Therefore, for all of the 
aforementioned reasons, it is determined that the M & ROC's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim did 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  

In short, the M & ROC has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §§  1110, 1131  (West 2002).  The mere fact 
of an in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  
Service connection may also be granted for certain chronic 
diseases if it manifests itself to a compensable degree 
within one year of leaving service.  See 38 C.F.R. §§ 3.307, 
3.309 (a) (2003).  

After receiving the veteran's initial and unrelated claim in 
February 1999, the M & ROC requested all of the veteran's 
service medical and personnel records.  In June 1999, the M & 
ROC received a response that the veteran's records had more 
than likely been lost in the 1973 fire at the NPRC.  The 
Court of Appeals for Veterans Claims (Court) has held that 
the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 
Vet.App. 37, 39-40 (1990).  Since the M & ROC was unable to 
obtain the veteran's service medical and personnel records, 
it obtained copes of the sick/morning reports, a copy of the 
Army SGO Hospitalization Roster, and a report from the Army 
Surgeon General.  The M & ROC's actions constitute a 
"reasonably exhaustive search" of all available options.  
See Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  The M & 
ROC has satisfied the duty to assist the veteran through its 
actions.  See also Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Garlejo v. Derwinski, 2 Vet.App. 619, 620 (1992); 
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

The Court has held that where, as here, "service medical 
records are presumed destroyed ... the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule, is heightened."  
See 38 U.S.C.A §  5107(b); see also O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).

In July 2002, the NPRC responded to the M & ROC and 
established that the veteran was stationed in Baumholder, 
Germany on maneuvers in 1956.  However, there are no hospital 
records that indicate he was treated for frostbite.  The Army 
SGO Hospitalization Roster, the Army Surgeon General's report 
as well as the sick/morning reports are void of any mention 
of treatment for frostbite.  The Surgeon General of the 
Army's report indicated that the veteran had suffered from 
pharyngitis and bronchitis in 1954, but did not indicate he 
had suffered from anything else.

The evidence shows that the veteran has a current foot 
disorder.  Medical evidence clearly established that the 
veteran has received years of treatment for his feet, and 
that he has undergone surgery to amputate several of his 
toes.  The issue that must be decided is whether such foot 
disability is the result of a disease or injury in service, 
to include exposure to cold weather.  In the medical records 
provided by the veteran's private physicians, there is no 
notation of a frostbite-related condition.  In fact, in all 
of the records from the M.P.C., the various physicians who 
treated the veteran stated that he had diabetes and that his 
diabetes caused the ulcers on his feet.  Of his own 
admission, the veteran began taking medication to regulate 
his diabetes in 1973.  

The veteran stated that he could not remember the name of the 
physician who treated him in 1959, directly after being 
discharged from service.  He then stated that the two 
physicians who treated him from 1959 to 1997 had both died.  
The veteran was also unable to obtain medical records from 
his insurance company, as he was informed that records were 
only maintained for five years.  When asked by the DRO in 
July 2003, the veteran responded that he could not obtain any 
lay statements to verify his claim of frostbite.

The veteran has alleged that he has current residuals of 
frostbite of the feet, but as a layman he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Simply stated, the veteran does not have the 
medical expertise to diagnose the etiology of his currently 
bilateral foot disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board concludes that claimed residuals of frostbite of 
the feet were neither incurred in nor aggravated by active 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for residuals of frostbite of 
the feet must be denied.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v.  Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to service connection for disability of the feet 
deformities is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



